         Case 1:17-cv-00144-APM Document 58 Filed 07/08/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JAMES MADISON PROJECT, et al.,       )
                                     )
                        Plaintiffs,  )
                                     )
            v.                       ) No. 1:17-cv-00144-APM
                                     )
DEPARTMENT OF JUSTICE, et al.,       )
                                    )
                        Defendants. )
____________________________________)

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       It is hereby stipulated and agreed by and between the undersigned pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(ii) that this action be, and it hereby is, dismissed with prejudice.


Dated: July 8, 2019                            s/ Bradley P. Moss (by email authorization)
                                               Bradley P. Moss, DC Bar 975905
                                               Mark S. Zaid, DC Bar 440532
                                               Mark S. Zaid, P.C.
                                               1250 Connecticut Avenue, N.W., Suite 700
                                               Washington, D.C. 20036
                                               Tel: (202) 907-7945
                                               Email: Brad@MarkZaid.com
                                               Attorneys for Plaintiffs


Dated: July 8, 2019                            JOSEPH H. HUNT
                                               Assistant Attorney General

                                               ELIZABETH J. SHAPIRO
                                               Deputy Director
         Case 1:17-cv-00144-APM Document 58 Filed 07/08/19 Page 2 of 2



                                               s/ David M. Glass
                                               DAVID M. GLASS, DC Bar 544549
                                               Senior Trial Counsel
                                               Department of Justice, Civil Division
                                               1100 L Street, N.W., Room 12020
                                               Washington, D.C. 20530
                                               Tel: (202) 514-4469/Fax: (202) 616-8460
                                               E-mail: david.glass@usdoj.gov
                                               Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

       I certify that I served the within stipulation on all counsel of record by filing it with the

Court by means of its ECF system on July 8, 2019.

                                               s/ David M. Glass




                                                  2
